Citation Nr: 1711882	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.  

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

3.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a cervical spine disability.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds further development is required before the Veteran's claims are decided.  

As an initial matter, the Board notes that in the October 2009 rating decision on appeal, the RO also denied entitlement to service connection for carpal tunnel syndrome of the upper extremities, bilateral shoulder disabilities, and cervical spine disability.  In November 2009, the Veteran submitted a statement that can reasonably be construed as a notice of disagreement with the RO's decision to deny those service connection claims.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Veteran contends that he is entitled to SMC based on the need for aid and attendance as a result of his service-connected and nonservice-connected disabilities.  He maintains that these disabilities render him highly dependent on his wife.  The Veteran is currently service-connected for wounds of the left thigh and buttock with one-inch shortening, posttraumatic stress disorder (PTSD), low back strain, left forearm wound, right hand wound, right thigh wound, right ankle wound, degenerative joint disease of the left hip, right hand scar, left buttock scar, left forearm scar, lateral upper thigh scar, right thigh scar, right ankle scar, posterior left upper thigh scar, and hypertension.  

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disabilities, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

The Veteran was afforded a VA aid and attendance examination in July 2009.  The examiner focused mostly on the functional impairment caused by his nonservice-connected carpal tunnel syndrome, bilateral shoulder, and cervical spine disabilities.  For example, the examiner found that the Veteran's shoulder disabilities would impair his ability to shave, fasten clothing, and bathe.  In addition, the examiner noted that the Veteran did not drive due to his cervical spine disability and shoulder pain with loss of range of motion.  

An August 2009 VA examination addressed the Veteran's service-connected right hand disability.  The Veteran reported weakened grip and increased pain.  The examiner determined that his right hand disability was manifested by mild thenar atrophy.  There was decreased muscle strength for gripping, pushing, pulling, and twisting.  There was also diminished dexterity for twisting, probing, writing, touching, and expression.  His right hand disability prevented chores, sports, and recreation; severely impaired travel; and moderately impaired shopping, exercise, bathing, dressing, and grooming.  

In September 2012, the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance, completed by a private examiner.  The private examiner diagnosed PTSD.  The Veteran had a slow and unsteady gait.  He was unable to prepare his own meals, keep track of his medications, or manage his finances.  His wife prepared all meals, assisted him with bathing, organized and administered his medication, and managed all finances.  The examiner found that the Veteran was unable to tolerate confined places without someone with him.  With respect to his upper extremity limitations, the private examiner stated that his nonservice-connected bilateral carpal tunnel syndrome resulted in tingling, numbness, difficulty gripping objects, and difficulty feeding himself.  

As to his lower extremities, the examiner stated that the Veteran used a cane and had difficulty walking long distances due to his service-connected disabilities.  The examiner also stated that the Veteran's low back and cervical spine disabilities caused chronic pain and limited mobility.  In the section to address his ability to perform self-care, ambulate, or travel beyond the home, the examiner concluded that the Veteran's PTSD was severe and made him fearful and paranoid.  His activity was restricted to the home and he did not feel completely safe in the home.  The examiner explained that he was essentially shut-in and left the home less than once per week for required appointments.  

In February 2016, a VA examination was conducted to assess the severity of the Veteran's service-connected PTSD.  The Veteran reported that he drove on occasion and was able to manage activities of daily living independently.  He endorsed symptoms of nightmares, sporadic distressing thoughts, guilt about Vietnam, decreased concentration, and hypervigilance.  His symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran was found capable of managing his financial affairs.  The examiner concluded that his PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

Based on the above, the Board finds that the Veteran should be afforded an examination to address the combined impact of his service-connected disabilities on whether he needs the regular aid and attendance of another for activities of daily living.  

Moreover, the Veteran's claim for SMC is dependent, at least in part, on whether service connection is warranted for bilateral carpal tunnel syndrome, bilateral shoulder disabilities, and a neck disability.  The Veteran's statements throughout the appeal, as well as the July 2009 and the September 2012 examination reports, suggested that such disabilities may establish a need for aid and attendance.  Thus, the issue of entitlement to SMC based on the need for regular aid and attendance is inextricably intertwined with the issues of entitlement to service connection for bilateral carpal tunnel syndrome, bilateral shoulder disabilities, and a neck disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case with respect to the issues of entitlement to service connection for bilateral carpal tunnel syndrome, bilateral shoulder disabilities, and a neck disability.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If he perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the AOJ deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded a VA aid and attendance examination.  The examiner should address whether the Veteran's service connected disability/ies result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping himself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting him from hazards or dangers incident to his daily environment.

The examiner also should state whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted.

If the Veteran is found to be in need of regular aid and attendance or to be substantially confined to his house the examiner should specify what service-connected disability, or service-connected disabilities in combination, if any, result in this impairment or requirement.  The examiner should also specify which regular activities, if any, require such aid and attendance, and which service-connected disabilities, if any, result in impairment in each such regular activity.

The examiner(s) must consider and discuss the September 2012 private examination.  

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Finally, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




